DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in 
Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamakawa et al (JP 2005060219 where citations are from the machine translation provided by Applicant in the IDS filed 3/13/2020) and in further view of Liu (CN 202342918 where citations are from the machine translation provided by the Office).
Yamakawa discloses a method for preparing a silica sol comprising:  preparing a silica sol reaction liquid by hydrolyzing and polycondensing an alkoxysilane or a condensate thereof using an alkali catalyst in a solvent; and concentrating the silica sol reaction liquid to a specified silica concentration and substituting water for a dispersion medium and an alkali catalyst in the silica sol (see Abstract and [0008-0014]).  Yamakawa further discloses a method where concentrating comprises concentrating by heat concentration method or membrane concentration method (see [0019]).
Yamakawa does not specifically disclose a method where the silica sol is concentrated by ultrasonic atomization separation method or replacing the silica sol reaction liquid by water is by ultrasonic atomization separation method.
	Liu discloses an ultrasonic atomization concentrator which achieves a rapid concentration effect with energy conservation and high quality (see [0007]).  Liu further discloses that a wide variety of coatings, chemicals, lubricants, particle suspensions etc. can be atomized (see [0015]).  Liu further discloses that the ultrasonic atomization concentrator has simple structure, stable operation, low energy consumption and high efficiency compared to heat concentration or 
	Regarding Claim 2, Yamakawa discloses a method where preparing the silica sol reaction liquid includes mixing a mixed solution containing pure water, ammonia water, and a methanol with a mixed solution of tetramethoxysilane and methanol (see [0024]).  Therefore, Yamakawa discloses a method comprising mixing a liquid (A) containing ammonia water (an alkali catalyst and water) and methanol, liquid (B) containing tetramethoxysilane (an alkoxysilane), and a liquid (C1) containing pure water (i.e. water with a pH of 7.0).
	Regarding Claim 3, Yamakawa discloses a method where preparing the silica sol reaction liquid includes mixing a mixed solution containing pure water, ammonia water, and a methanol with a mixed solution of tetramethoxysilane and methanol (see [0024]).  Therefore, Yamakawa discloses a method comprising mixing a liquid (A) containing ammonia water (an alkali catalyst and water) and methanol, liquid (B) containing tetramethoxysilane (an alkoxysilane), and a liquid (C1) containing pure water (i.e. water with a pH of 7.0) and no alkali catalyst.
	Regarding Claim 4, Yamakawa discloses a method comprising tetramethoxysilane (see [0024-0025]).
	Regarding Claims 5-6, Yamakawa discloses a method wherein the alkali catalyst is ammonia (see [0024-0025]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL FORREST whose telephone number is (571)270-5833. The examiner can normally be reached Monday-Friday (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on (571)272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 





/MICHAEL FORREST/Examiner, Art Unit 1738                                                                                                                                                                                                        2/26/2022